Case 3:12-cv-01893-MAS-TJB Document 517-2 Filed 07/18/19 Page 1 of 7 PageID: 8113



                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


  IN RE NEW JERSEY TAX SALES                 Master Docket No.: 3:12-CV-01893-
  CERTIFICATES ANTITRUST                     MAS-TJB
  LITIGATION


   SUPPLEMENTAL DECLARATION OF KENNETH JUE ON BEHALF OF
                SETTLEMENT ADMINISTRATOR

        I, KENNETH JUE, declare:

        1.     I am employed as a senior project manager on this case by Gilardi &

  Co. LLC, a KCC company (“Gilardi”), located at 3301 Kerner Blvd., San Rafael,

  California. Gilardi was appointed by the Court to serve as the Settlement

  Administrator in this case, and as the senior project manager, I oversaw the

  administrative services provided. I have personal knowledge of the facts set forth

  herein and, if called as a witness, could and would testify competently thereto.


        2.     This supplemental declaration is intended to supplement the

  information provided in my earlier declarations regarding the claim and review

  process.


                                     Claim Review

        3.     The claim filing deadline was June 17, 2016. Besides contact

  information, the Claim Form requested the claimant enter the property address, the
Case 3:12-cv-01893-MAS-TJB Document 517-2 Filed 07/18/19 Page 2 of 7 PageID: 8114



  lien purchaser (defendant), date of lien purchase, interest rate of tax lien, and

  supporting documentation. Attached is a copy of the Claim Form as Exhibit A.

  Class Members could download a PDF copy of the Claim Form from the

  settlement website at www.NJTaxLiensSettlement.com or request that a printed

  Claim Form be mailed to them. Class members could also submit claims online

  through the settlement website.


        4.     Gilardi received 504 claim submissions (representing 643 claimed

  transactions). Gilardi utilized supporting documentation to determine the eligibility

  of tax liens claimed in its initial review. In its review, Gilardi looked at whether the

  claim provided documentation showing a defendant purchased the tax lien during

  the class period at an eligible interest rate corresponding to the information

  submitted on the Claim Form. In its initial review, Gilardi determined 265 claims

  were deficient because they provided incomplete information on the claim form or

  did not provide sufficient supporting documentation. On or about July 22, 2016,

  and July 26, 2016, Gilardi sent out 218 and 47 deficiency letters respectively.

  Attached as Exhibit B is an example of the deficiency notice sent out.


        5.     This Court granted final approval to the settlements on or about

  September 30, 2016. Following final approval, the lone objector to these

  settlements, Arlene Davies, appealed the approvals of the settlements to the United

  States Court of Appeals for the Third Circuit. During this time, in consultation with
Case 3:12-cv-01893-MAS-TJB Document 517-2 Filed 07/18/19 Page 3 of 7 PageID: 8115



  Class Counsel, it was decided that Gilardi would put the claims process on hold

  since the possibility existed that approvals of the settlements could be reversed by

  the Third Circuit and work performed by Gilardi could have been wasted because

  of any reversal. However, on September 6, 2018, the Third Circuit affirmed this

  Court’s approval of the settlements. Shortly thereafter, the objector, Ms. Davies,

  informed class counsel that she would no longer be pursuing her objections to the

  settlements.


        6.       After the disposition of the appeal to the Final Approval Order, class

  counsel and Gilardi provided claimants additional opportunities to cure their

  deficiencies with the goal to ensure that as many eligible claims as reasonably

  possible that qualified for payment under the settlement received such payment.

  Counsel determined that supporting documentation was no longer a strict

  requirement if a claim was otherwise valid. A claim could be facially valid if the

  claim named an eligible defendant, involved a lien sold at an auction during the

  Class Period, listed an eligible property address, contained a reasonable lien dollar

  amount, and an interest rate above zero percent without need for supporting

  documentation.


        7.       In an effort to eliminate potentially fraudulent claims, Class Counsel

  and Gilardi flagged claims that claimed an exceedingly high dollar amount or were

  otherwise suspicious, such as claiming a rounded lien dollar amount. For example,
Case 3:12-cv-01893-MAS-TJB Document 517-2 Filed 07/18/19 Page 4 of 7 PageID: 8116



  some claimants claimed that the tax sales certificate on their property was sold at

  an auction for hundreds of thousands of dollars. Many of these claims also were

  associated with claimants who now reside outside of New Jersey. Because the size

  of these claims would have meant these claimants would receive an outsized

  portion of the settlement, Class Counsel and Gilardi performed additional due

  diligence on such claims. For example, Class Counsel and Gilardi researched the

  property address on Zillow.com and discovered that in many cases, the claimed

  lien amount on the claim form, was actually the sale price of the property in

  question. Following that process, on April 16, 2019, Gilardi sent 34 letters

  requesting more information from these claimants in this effort to approve only

  eligible Class Members. Attached as Exhibit C is an example of the second round

  deficiency notice.


        8.     KCC received two responses to the second-round deficiency notice.

  The first response provided a copy of a tax sales certificate, but was for a property

  never timely claimed and therefore did not resolve any deficiencies. The second

  response confirmed the correct claimed tax lien amount but the tax lien certificate

  indicated that the claim was outside of the class period and had a zero percent

  interest rate, and therefore ineligible. In all, 58 claimed properties were determined

  as ineligible as a result of the second-round deficiency notice either because of no

  response or the response was insufficient to resolve the deficiency.
Case 3:12-cv-01893-MAS-TJB Document 517-2 Filed 07/18/19 Page 5 of 7 PageID: 8117




        9.     Following the second round of deficiency letters, Class Counsel and

  Gilardi performed a complete audit of all of the claims that had been received to

  date. Following that process, it was determined that potentially fraudulent claims

  remained.


        10.    Accordingly, and to ensure that fraudulent claims or ineligible claims

  are not paid, Gilardi at counsel’s direction sent deficiency notices to claimants who

  claimed a low dollar (under $50), a high dollar amount (over $10,000), claimed

  multiple liens in the same year for the same property, or multiple liens for same

  property in different years with the same dollar amount, claims with round dollar

  amounts, or claims with exceedingly high lien amounts. Claims that look otherwise

  valid, but have incomplete or unreliable information will have a class-wide average

  dollar amount applied to the claim. I have attached as Exhibit D the guidance

  Gilardi followed for issuing additional deficiency letters. Based on that guidance,

  on June 14, 2019, Gilardi sent 76 third round deficiency letters representing 101

  claimed properties. Attached as Exhibit E is an example of the third round

  deficiency letter.


        11.    KCC received responses from 14 claimants encompassing 63 claimed

  transactions. Attached as Exhibit F is an anonymized summary of the results of

  third round deficiency letter responses. As a result of the third-round deficiency
Case 3:12-cv-01893-MAS-TJB Document 517-2 Filed 07/18/19 Page 6 of 7 PageID: 8118



  letters, 19 claims are rejected (277 claim transactions rejected or invalid in total)

  and 76 claims will be using an average lien amount.


        12.    After review of the documentation and responses to the deficiency

  letters, Gilardi has determined 378 claims are eligible for $1,047,364.32 claimed

  lien dollar amount.


                                        Payments

        13.    On December 14, 2018, Gilardi received multiple wires totaling

  $9,594,920.90 and will be receiving an additional $20,032.24. Between December

  of 2018 and January 2019, Gilardi issued a total of $2,958,547.95 in attorneys’ fees

  to the various firms as allocated by counsel for Hagens Berman Sobol Shapiro,

  Hausfeld, and Lite Depalma Greenberg. Reserving for $14,000 for incentive

  awards ($3,500 to each of the four named plaintiffs), $17,032.24 for 2019 tax

  reporting expenses, and $177,402.35 in administration costs, there will be a net

  fund available of $6,447,970.63.


        14.    To calculate payment amounts to eligible claims, Gilardi used the

  Plan of Allocation approved by this Court. Namely, the approved lien amount,

  multiplied by the interest rate, and aggregated all eligible claims and prorated

  against the net funds available for each settlement to arrive at their eligible check
Case 3:12-cv-01893-MAS-TJB Document 517-2 Filed 07/18/19 Page 7 of 7 PageID: 8119



  amount. Attached as Exhibit G is a chart by Claim ID showing the calculated

  payment amount.




        I declare under penalty of perjury under the laws of the United States of

  America that the foregoing is true and correct and that this declaration was

  executed this 18th day of July, 2019.




                                          __________________________________

                                           Kenneth Jue
